Exhibit 10.3

EXECUTION VERSION

REVOLVING CREDIT AGREEMENT

DATED AS OF FEBRUARY 1, 2017

AMONG

WALGREENS BOOTS ALLIANCE, INC.,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., THE BANK

OF TOKYO-MITSUBISHI UFJ, LTD.

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Managers

and

JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., THE BANK

OF TOKYO-MITSUBISHI UFJ, LTD.

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1   DEFINITIONS  

Section 1.01.

 

Certain Defined Terms

     1   

Section 1.02.

 

References

     23   

Section 1.03.

 

Reserved

     23   

Section 1.04.

 

Exchange Rates, Basket Calculations

     23    ARTICLE 2   THE CREDITS  

Section 2.01.

 

Description of Facility; Commitment

     24   

Section 2.02.

 

Facility Termination Date

     26   

Section 2.03.

 

Reserved

     27   

Section 2.04.

 

Types of Advances

     27   

Section 2.05.

 

Fees; Reductions in Aggregate Commitment

     27   

Section 2.06.

 

Minimum Amount of Each Advance

     28   

Section 2.07.

 

Prepayments

     28   

Section 2.08.

 

Method of Selecting Types and Interest Periods for New Advances

     29   

Section 2.09.

 

Conversion and Continuation of Outstanding Advances

     29   

Section 2.10.

 

Interest Rates

     30   

Section 2.11.

 

Rates Applicable After Default

     31   

Section 2.12.

 

Method of Payment

     31   

Section 2.13.

 

Noteless Agreement; Evidence of Indebtedness

     31   

Section 2.14.

 

Reserved

     32   

Section 2.15.

 

Interest Payment Dates; Interest and Fee Basis

     32   

Section 2.16.

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions;
Availability of Revolving Loans

     33   

Section 2.17.

 

Lending Installations

     33   

Section 2.18.

 

Payments Generally; Administrative Agent’s Clawback

     33   

Section 2.19.

 

Replacement of Lender

     35   

Section 2.20.

 

Sharing of Payments by Lenders

     36   

Section 2.21.

 

Reserved

     37   

Section 2.22.

 

Defaulting Lenders

     37    ARTICLE 3   YIELD PROTECTION; TAXES  

Section 3.01.

 

Yield Protection

     38   

Section 3.02.

 

Changes in Capital Adequacy Regulations; Certificates for Reimbursement; Delay
in Requests

     39   



--------------------------------------------------------------------------------

Section 3.03.

 

Illegality

     41   

Section 3.04.

 

Compensation for Losses

     41   

Section 3.05.

 

Taxes

     42   

Section 3.06.

 

Mitigation Obligations

     47   

Section 3.07.

 

Inability to Determine Rates

     48   

Section 3.08.

 

Survival

     48    ARTICLE 4    CONDITIONS PRECEDENT   

Section 4.01.

 

Initial Effectiveness

     48   

Section 4.02.

 

Each Request for Credit Extension

     50    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01.

 

Existence and Standing

     53   

Section 5.02.

 

Authorization and Validity

     53   

Section 5.03.

 

No Conflict; Government Consent

     53   

Section 5.04.

 

Financial Statements

     54   

Section 5.05.

 

Material Adverse Effect

     54   

Section 5.06.

 

Solvency

     55   

Section 5.07.

 

Litigation

     55   

Section 5.08.

 

Disclosure

     55   

Section 5.09.

 

Regulation U

     55   

Section 5.10.

 

Reserved

     56   

Section 5.11.

 

Reserved

     56   

Section 5.12.

 

Reserved

     56   

Section 5.13.

 

Reserved

     56   

Section 5.14.

 

Investment Company Act

     56   

Section 5.15.

 

OFAC, FCPA

     56    ARTICLE 6    COVENANTS   

Section 6.01.

 

Financial Reporting

     57   

Section 6.02.

 

Use of Proceeds

     59   

Section 6.03.

 

Notice of Default

     59   

Section 6.04.

 

Conduct of Business

     59   

Section 6.05.

 

Reserved

     60   

Section 6.06.

 

Compliance with Laws

     60   

Section 6.07.

 

Reserved

     60   

Section 6.08.

 

Inspection; Keeping of Books and Records

     60   

Section 6.09.

 

Reserved

     60   

Section 6.10.

 

Merger

     60   

 

ii



--------------------------------------------------------------------------------

Section 6.11.

 

Sale of Assets

     61   

Section 6.12.

 

Liens

     61   

Section 6.13.

 

Financial Covenant

     62   

Section 6.14.

 

Sanctions

     62    ARTICLE 7    DEFAULTS   

Section 7.01.

 

Breach of Representations or Warranties

     63   

Section 7.02.

 

Failure to Make Payments When Due

     63   

Section 7.03.

 

Breach of Covenants

     63   

Section 7.04.

 

Cross Default

     63   

Section 7.05.

 

Voluntary Bankruptcy; Appointment of Receiver; Etc.

     64   

Section 7.06.

 

Involuntary Bankruptcy; Appointment of Receiver; Etc.

     64   

Section 7.07.

 

Judgments

     65   

Section 7.08.

 

Unfunded Liabilities

     65   

Section 7.09.

 

Reserved

     65   

Section 7.10.

 

Other ERISA Liabilities

     65   

Section 7.11.

 

Invalidity of Loan Documents

     65    ARTICLE 8    ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES   

Section 8.01.

 

Acceleration, Etc.

     66   

Section 8.02.

 

Amendments

     66   

Section 8.03.

 

Preservation of Rights

     68    ARTICLE 9    GENERAL PROVISIONS   

Section 9.01.

 

Survival of Representations

     68   

Section 9.02.

 

Governmental Regulation

     68   

Section 9.03.

 

Headings

     69   

Section 9.04.

 

Entire Agreement

     69   

Section 9.05.

 

Several Obligations; Benefits of this Agreement

     69   

Section 9.06.

 

Expenses; Indemnification

     69   

Section 9.07.

 

Accounting

     72   

Section 9.08.

 

Severability of Provisions

     72   

Section 9.09.

 

Nonliability of Lenders

     72   

Section 9.10.

 

Confidentiality

     72   

Section 9.11.

 

Nonreliance

     74   

Section 9.12.

 

Disclosure

     74   

 

iii



--------------------------------------------------------------------------------

ARTICLE 10    THE ADMINISTRATIVE AGENT   

Section 10.01.

 

Appointment and Authority

     74   

Section 10.02.

 

Rights as a Lender

     75   

Section 10.03.

 

Reliance by Administrative Agent

     75   

Section 10.04.

 

Exculpatory Provisions

     75   

Section 10.05.

 

Delegation of Duties

     76   

Section 10.06.

 

Resignation of Administrative Agent

     77   

Section 10.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     78   

Section 10.08.

 

No Other Duties, Etc.

     78    ARTICLE 11    SETOFF   

Section 11.01.

 

Setoff

     78    ARTICLE 12    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   

Section 12.01.

 

Successors and Assigns

     79   

Section 12.02.

 

Dissemination of Information

     83   

Section 12.03.

 

Tax Treatment

     83    ARTICLE 13    NOTICES   

Section 13.01.

 

Notices; Effectiveness; Electronic Communication

     84    ARTICLE 14    COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION   

Section 14.01.

 

Counterparts; Effectiveness

     86   

Section 14.02.

 

Electronic Execution of Assignments

     87    ARTICLE 15    CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL   

Section 15.01.

 

Choice of Law

     87   

Section 15.02.

 

Consent to Jurisdiction

     87   

Section 15.03.

 

Waiver of Jury Trial

     88   

Section 15.04.

 

U.S. Patriot Act Notice

     89   

Section 15.05.

 

No Advisory or Fiduciary Responsibility

     89   

Section 15.06.

 

Judgment Currency

     90   

Section 15.01.

 

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

     90   

 

iv



--------------------------------------------------------------------------------

EXHIBITS        

Exhibit A

     –   

Reserved

Exhibit B

     –   

Form of Compliance Certificate

Exhibit C

     –   

Form of Assignment and Assumption

Exhibit D

     –   

Reserved

Exhibit E

     –   

Form of Promissory Note

Exhibit F

     –   

Form of Borrowing Notice

Exhibit G

     –   

Form of Conversion/Continuation Notice

Exhibit H

     –   

Form of Officer’s Certificate

Exhibit I

     –   

Form of Solvency Certificate

SCHEDULES        

Pricing Schedule

Commitment Schedule

Schedule 13.01

     –   

Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement, dated as of February 1, 2017, is among
WALGREENS BOOTS ALLIANCE, INC., a Delaware corporation (the “Borrower”), the
institutions from time to time parties hereto as Lenders (whether by execution
of this Agreement or an assignment pursuant to Section 12.01), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent. The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Agreement:

“Acquired Business” means the Acquired Company, together with its Subsidiaries.

“Acquired Company” means Rite Aid Corporation, a Delaware corporation.

“Acquisition” means the acquisition by the Borrower of, directly or indirectly,
all the issued and outstanding equity interests in the Acquired Company for
consideration consisting of cash.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of October 27, 2015 (together with the exhibits, annexes, schedules and other
disclosure letters thereto, collectively, as modified, amended, supplemented,
consented to or waived), by and among the Borrower, the Acquired Company and
Victoria Merger Sub, Inc., a Delaware corporation and a wholly owned direct
Subsidiary of the Borrower, as amended pursuant to Amendment No. 1 thereto,
dated as of January 29, 2017.

“Acquisition Closing Date” means the date of consummation of the Acquisition
Transactions.

“Acquisition Representations” means the representations and warranties made by
or with respect to the Acquired Business in the Acquisition Agreement that are
material to the interests of the Lenders (but only to the extent that the
Borrower (or its affiliate) has the right under the Acquisition Agreement not to
consummate the Acquisition, or to terminate its (or its affiliate’s) obligations
under the Acquisition Agreement, as a result of a breach of such representation
or warranty in the Acquisition Agreement).

 

1



--------------------------------------------------------------------------------

“Acquisition Transactions” means, collectively, (i) the consummation of the
Acquisition and the other transactions contemplated by the Acquisition
Agreement, (ii) the entering into of this Agreement and the other Loan Documents
on or prior to the Acquisition Closing Date, (iii) the funding of the Advances
and the consummation of the other transactions contemplated by this Agreement
and the other Loan Documents on the Acquisition Closing Date, (iv) the Existing
Debt Repayment, (v) the consummation of any other transactions in connection
with the foregoing and (vi) the payment of fees and expenses incurred in
connection with the foregoing.

“Actual Unused Commitments” is defined in Section 2.05(a).

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
contractual representative of the Lenders pursuant to Article 10, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article 10.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (a) made by the Lenders on the same Borrowing Date, or
(b) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Revolving Loans of the same Type and, in the case of Eurocurrency Loans, for the
same Interest Period.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Agent” means any of the Administrative Agent or the Co-Syndication Agents, as
appropriate, and “Agents” means, collectively, the Administrative Agent and the
Co-Syndication Agents.

“Agent Parties” is defined in Section 13.01(c).

 

2



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Effective Date is One Billion and 00/100 Dollars
($1,000,000,000.00).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure with respect to all the Lenders.

“Agreement” means this Revolving Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in Section 5.04; provided, however, that notwithstanding anything contained in
Section 9.07 to the contrary, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

“Alternate Base Rate” means for any day a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Eurocurrency Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Eurocurrency Rate for any day shall be based on the Eurocurrency
Rate at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate,
respectively. “Prime Rate” means the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its office located at 270 Park Avenue, New York, New York and each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Alternate Base Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Alternate Base Rate.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate Loan” means a Revolving Loan, or portion thereof, which,
except as otherwise provided in Section 2.11, bears interest at the Alternate
Base Rate. All Alternate Base Rate Loans shall be denominated in Dollars.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd.,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association and their
respective successors, in their capacity as Joint Lead Arrangers.

“Article” means an Article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the President, Chairman, Chief Executive
Officer, Chief Financial Officer, Chief Administrative Officer and General
Counsel, Senior or Executive Vice President, Treasurer, Treasury Vice President,
General Counsel, Corporate Secretary or Financial Controller of the Borrower,
acting in accordance with the terms of the signing authority granted in the
incumbency certificate delivered to the Administrative Agent pursuant to Section
4.01(c) (including any supplements thereto delivered to the Administrative Agent
from time to time by way of an officers’ certificate jointly executed by two
Authorized Officers).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Borrower” is defined in the preamble hereto.

“Borrower Materials” is defined in Section 6.01.

“Borrower SEC Reports” means (i) the Borrower’s 2016 Annual Report on Form 10-K
and (ii) the Borrower’s quarterly report on Form 10-Q for the quarterly period
ended November 30, 2016.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.08.

“Business Day” means a day (other than Saturday or Sunday) on which banks are
generally open in Chicago, Illinois and New York, New York, for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system and if such day relates to any
fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Loan, or any other dealings in Dollars to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Loan, means any such day
that is also a London Banking Day.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles; provided that notwithstanding
anything contained in the definition of Agreement Accounting Principles to the
contrary, at the option of the Borrower and on its notice to the Administrative
Agent, all leases of any Person that are or would be characterized as operating
leases in accordance with GAAP as in effect in the United States on January 1,
2015 (whether or not such operating leases were in effect on such date) shall
continue to be accounted for as operating leases (and not as Capitalized Leases)
for purposes of this Agreement regardless of any change in GAAP following the
date that would otherwise require such obligations to be recharacterized as
Capitalized Leases.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles; provided that notwithstanding anything contained in the definition
of Agreement Accounting Principles to the contrary, at the option of the
Borrower and on its notice to the Arrangers, all obligations under any leases of
any Person that are or would be characterized as operating lease obligations in

 

5



--------------------------------------------------------------------------------

accordance with GAAP as in effect in the United States on January 1, 2015
(whether or not such operating lease obligations were in effect on such date)
shall continue to be accounted for as operating lease obligations (and not as
Capitalized Lease Obligations) for purposes of this Agreement regardless of any
change in GAAP following the date that would otherwise require such obligations
to be recharacterized as Capitalized Lease Obligations.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in the case of
clauses (x) and (y) be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued, promulgated or implemented.

“Co-Syndication Agents” means, collectively, JPMorgan Chase Bank, N.A., Mizuho
Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National
Association each in its capacity as the syndication agent for the Lenders, and
not in its individual capacity as a Lender.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth on the Commitment Schedule (which schedule shall
set forth each Lender’s Commitment as of the Effective Date) or in an Assignment
and Assumption executed pursuant to Section 12.01, as it may be modified as a
result of any assignment that has become effective pursuant to Section 12.01 or
as otherwise modified from time to time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.04.

“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date.

“Consenting Lender” is defined in Section 2.02(b).

 

6



--------------------------------------------------------------------------------

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the Borrower’s fiscal quarter
ending prior to such date, of all assets of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles (giving pro forma effect to any acquisition or disposition of
Property of the Borrower or any of its Subsidiaries with fair value in excess of
$100,000,000 that has occurred since the end of such fiscal quarter as if such
acquisition or disposition had occurred on the last day of such fiscal quarter).

“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of the Borrower and its Subsidiaries calculated on a consolidated basis as
of such time in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender” is defined in Section 2.02(b).

“Default” means an event described in Article 7.

 

7



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Loans, within three Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder, or generally under other agreements in which it commits
to extend credit, unless such notification or public statement relates to such
Lender’s obligation to fund a Revolving Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower to confirm in a manner
satisfactory to the Administrative Agent or the Borrower, as applicable, that it
will comply with its funding obligations, which request was made because of a
reasonable concern by the Administrative Agent or the Borrower that such Lender
may not be able to comply with its funding obligations hereunder; provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent or the
Borrower, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) become the subject of a Bail-in
Action or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority unless such ownership or
equity results in or provides such Lender with immunity from the jurisdiction of
courts within the United States or any other nation or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each Lender promptly following such determination.

 

8



--------------------------------------------------------------------------------

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Facility Termination Date.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of Dollars with such currency.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” is defined in Section 4.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of

 

9



--------------------------------------------------------------------------------

the environment, (b) the effect of the environment on human health,
(c) emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water or land, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest based on the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means

(a)    for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available)
(“LIBOR”) as published on pages LIBOR01 or LIBOR02 of the Reuters screen (or
such other comparable commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) in the London
interbank market with a term equivalent to such Interest Period; provided that
if such LIBOR rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the Eurocurrency Base Rate shall be for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as

 

10



--------------------------------------------------------------------------------

the LIBOR rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the LIBOR rate
for the longest period for which the LIBOR rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBOR rate for the shortest
period (for which that LIBOR rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; and

(b)    for any interest calculation with respect to an Alternate Base Rate Loan
on any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day.

“Eurocurrency Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurocurrency Rate requested by
the Borrower pursuant to Sections 2.08 and 2.09. Eurocurrency Loans shall be
denominated in Dollars.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the quotient of (i) the Eurocurrency Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.

“Exchange Rate” for a currency means the rate determined by the Borrower for the
purchase of such currency with another currency, as published on the applicable
Bloomberg screen page at or about 11:00 a.m. (New York time) on the date as of
which the foreign exchange computation is made. In the event that such rate does
not appear on the applicable Bloomberg screen page, the “Exchange Rate” with
respect to the purchase of such currency with another currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such agreement, such “Exchange Rate” shall
instead be the rate determined by the Borrower to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office in respect of such currency at approximately 11:00 a.m. (local
time) on the date as of which the foreign exchange computation is made; provided
that if at the time of any such determination, no such spot rate can reasonably
be quoted, the Borrower may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any

 

11



--------------------------------------------------------------------------------

obligation of the Borrower hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), franchise Taxes imposed on it (in lieu
of net income Taxes), and branch profits or similar Taxes, in each case, imposed
by the jurisdiction (or any political subdivision thereof) (i) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Installation is
located, or (ii) where the recipient otherwise has a present or former
connection (other than by reason of the activities and transactions specifically
contemplated by this Agreement, including selling or assigning an interest in
any Revolving Loan or Loan Document or enforcing provisions of any Loan
Document), (b) any backup withholding Tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with
Section 3.05(e)(ii), (c) in the case of a Foreign Lender, any U.S. withholding
Tax that is required to be imposed on amounts payable to such Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19) pursuant to the laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Installation), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Installation (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.05(a)(i) or Section 3.05(a)(ii), (d) in the case of a
Lender, any withholding Tax that is attributable to such Lender’s failure to
comply with Section 3.05(e) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Company Debt” means Indebtedness for Borrowed Money outstanding under
the Amended and Restated Credit Agreement, dated as of January 13, 2015, among
the Acquired Company, the lenders from time to time party thereto and Citicorp
North America, Inc., as administrative agent and collateral processing agent (as
amended, restated, supplemented or otherwise modified prior to the Funding
Date).

“Existing Credit Agreement” means that certain Revolving Credit Agreement (as
amended through the date hereof), dated as of November 10, 2014, among the
Borrower, Walgreen Co., the lenders and letter of credit issuers from time to
time parties thereto and Bank of America, N.A. as administrative agent (as
amended, restated, supplemented or otherwise modified prior to the date hereof).

“Existing Debt Repayment” means the payment or other satisfaction in full of all
amounts due or outstanding in respect of the Existing Company Debt, the
termination of all commitments (if any) in respect thereof and the discharge and
release of all guarantees (if any) thereof and security (if any) therefor.

 

12



--------------------------------------------------------------------------------

“Extending Lender” is defined in Section 2.02(b).

“Extension Date” is defined in Section 2.02(b).

“Facility Termination Date” means the earlier of (a) the date which is 364 days
following the Effective Date, subject to the extension thereof pursuant to
Section 2.02(b), and (b) the date of termination in whole of the Aggregate
Commitment pursuant to Section 2.04 or Section 8.01 hereof.

“Facility Termination Date Extension” is defined in Section 2.02(b).

“FATCA” means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
laws, rules and regulations adopted by a non-U.S. jurisdiction to effect any
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fee Letters” means that certain Administrative Agency Fee Letter, dated
February 1, 2017 among the Administrative Agent and the Borrower.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which the Borrower, any Subsidiary or any member of
the Controlled Group is a sponsor or administrator or to which the Borrower, any
Subsidiary or any member of the Controlled Group has any liability, and which
(a) is maintained or contributed to for the benefit of employees of the
Borrower, any of its respective Subsidiaries or any member of its Controlled
Group, (b) is not covered by ERISA pursuant to Section 4(b)(4) of ERISA, and
(c) under applicable local law, is required to be funded through a trust or
other funding vehicle.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

13



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to the Agreement Accounting
Principles.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Capitalized Lease Obligations, (viii) for
its Rate Management Obligations, (ix) for its Receivables Transaction Attributed
Indebtedness and (x) with respect to Disqualified Stock, (b) the obligations of
others, whether or not assumed, secured by Liens on property of such Person or
payable out of the proceeds of, or production from, property or assets now or
hereafter owned or acquired by such Person and (c) any other obligation or other
financial accommodation which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person.

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) indebtedness for borrowed money (whether or not evidenced by bonds,
debentures, notes or similar instruments) or for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade), (b) Capitalized Lease Obligations and (c) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of any other Person of the kinds
referred to in clause (a) or (b) above.

 

14



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

“Indemnitee” is defined in Section 9.06(b).

“Information” is defined in Section 9.10.

“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of the Borrower’s fiscal quarter ending prior to
such date, prepared in accordance with Agreement Accounting Principles and
giving pro forma effect to any acquisition or disposition of Property of the
Borrower or any of its Subsidiaries with fair value in excess of $100,000,000
that has occurred since the end of such fiscal quarter as if such acquisition or
disposition had occurred on the last day of such fiscal quarter, of all trade
names, trademarks, licenses, patents, copyrights, service marks, goodwill and
other like intangibles.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
week, one, two, three or six months or such other period agreed to by the
Lenders and the Borrower, commencing on a Borrowing Date or on the date on which
a Eurocurrency Advance is continued or an Alternate Base Rate Advance is
converted into a Eurocurrency Advance. Such Interest Period shall end on but
exclude the day which corresponds numerically to such date one, two, three or
six months or such other agreed upon period thereafter, or, in the case of an
Interest Period of one week shall end on but exclude the day that is one week
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month or such other succeeding
period. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

“Judgment Currency” is defined in Section 15.06.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, as well as any Person
that becomes a “Lender” hereunder pursuant to Section 2.01(b) or
Section 2.02(b).

 

15



--------------------------------------------------------------------------------

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith, or otherwise selected by such Lender or Agent pursuant to
Section 2.17.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13 (if requested) as the same may be amended, restated or otherwise
modified and in effect from time to time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Subsidiary” means any Subsidiary of the Borrower (a) which is organized
and existing under, or has its principal place of business in, the United States
or any political subdivision thereof, Canada or any political subdivision
thereof, any country which is a member of the European Union on the Effective
Date or any political subdivision thereof, or Switzerland, Norway or Australia
or any of their respective political subdivisions, and (b) which has at any time
total assets (after intercompany eliminations) exceeding $7,000,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower under the Loan
Documents, taken as a whole.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower,
any Subsidiary or any member of the Controlled Group is a party to which more
than one employer is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized

 

16



--------------------------------------------------------------------------------

losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“New Lender” is defined in Section 2.02(b).

“Note” is defined in Section 2.13(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it.

“Obligations” means all Revolving Loans, Advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower to any of the Agents,
any Lender, the Arrangers, any affiliate of the Agents or any Lender, the
Arrangers, or any indemnitee under the provisions of Section 9.06 or any other
provisions of the Loan Documents, in each case of any kind or nature, present or
future, arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired (including, for the avoidance of doubt, interest accruing after the
maturity of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any proceeding under any Debtor Relief Law,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding). The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees, and any
other sum chargeable to the Borrower or any of its Subsidiaries under this
Agreement or any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection

 

17



--------------------------------------------------------------------------------

between the Administrative Agent or such Lender and the jurisdiction imposing
such Tax (other than connections arising from the Administrative Agent’s or such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Credit Exposure” means, as to any Lender at any time, with respect
to any Revolving Loans on any date, the aggregate principal amount of its
Revolving Loans outstanding at such time after giving effect to any borrowings
and prepayments or repayments of any Revolving Loans occurring on such date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the Facility Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

18



--------------------------------------------------------------------------------

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower, any Subsidiary or any member
of the Controlled Group may have liability.

“Platform” is defined in Section 6.01.

“Pricing Schedule” means the Schedule identifying the Applicable Margin attached
hereto identified as such.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a portion equal to a
fraction the numerator of which is such Lender’s Outstanding Credit Exposure at
such time and the denominator of which is the sum of the Aggregate Outstanding
Credit Exposure at such time.

“Public Lender” is defined in Section 6.01.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a newly-formed Subsidiary or other special-purpose entity, or any other
Person, any accounts or notes receivable and rights related thereto.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity

 

19



--------------------------------------------------------------------------------

index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

“Register” is defined in Section 12.01(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members. directors, officers, employees, agents and
controlling persons of such Person and of such Person’s Affiliates.

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(c) of the Code.

“Request for Credit Extension” means a Borrowing Notice

 

20



--------------------------------------------------------------------------------

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than fifty percent
(50%) of the Aggregate Outstanding Credit Exposure; provided that the Commitment
of, and the portion of the Aggregate Outstanding Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requisite Amount” means $250,000,000.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to Section 2.01 (and any conversion or continuation thereof pursuant to
Section 2.09).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

“Same Day Funds” means immediately available funds.

“Sanctions” means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered Section of this Agreement, unless another document is
specifically referenced.

“Section 5.15 Restricted Lender” is defined in Section 5.15.

“Section 6.14 Restricted Lender” is defined in Section 6.14.

“Specified Representations” means the representations and warranties in Sections
5.01(a), Section 5.02 (solely with respect to the Borrowings hereunder and the
performance of this Agreement), Section 5.03(a)(ii) (solely with respect to the
Borrowings hereunder and the performance of this Agreement), Section 5.06,
Section 5.09, Section 5.14 and Section 5.15 (solely with respect to the use of
proceeds of the Loans).

 

21



--------------------------------------------------------------------------------

“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (b) any partnership, limited liability company, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, on any date of determination, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the Consolidated Assets of the Borrower and its
Subsidiaries on such date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less Intangible Assets.

“Transferee” is defined in Section 12.02.

“Type” means, with respect to any Advance, its nature as an Alternate Base Rate
Advance or a Eurocurrency Advance.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Upfront Fee” is defined in Section 2.05(b).

 

22



--------------------------------------------------------------------------------

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02. References. Any references to the Borrower’s Subsidiaries shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

Section 1.03. Reserved.

Section 1.04. Exchange Rates, Basket Calculations. (a) Except for purposes of
financial statements delivered by the Borrower hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent based on the Exchange Rate in respect of the date of such
determination.

(a)    For purposes of determining compliance with Section 6.12, no Unmatured
Default or Default shall be deemed to have occurred solely as a result of
changes in Exchange Rates occurring after the time any Lien is created or
incurred.

(b)    For purposes of determining compliance with Section 6.13, the amount of
Indebtedness for Borrowed Money denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of the Borrower for which the ratio of
Consolidated Debt to Total Capitalization is calculated.

(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

 

23



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Description of Facility; Commitment. (a) From and including the
Effective Date and prior to the Facility Termination Date, upon the satisfaction
of the conditions precedent set forth in Section 4.02, each Lender severally and
not jointly agrees, on the terms and conditions set forth in this Agreement, to
make Revolving Loans to the Borrower from time to time in amounts not to exceed
in the aggregate at any one time outstanding its Pro Rata Share of the Aggregate
Commitment; provided that after giving effect to such Revolving Loans, (i) the
Aggregate Outstanding Credit Exposure with respect to all Revolving Loans shall
not exceed the Aggregate Commitment at such time and (ii) the Outstanding Credit
Exposure with respect to the Revolving Loans of any Lender shall not exceed such
Lender’s Commitment at such time. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire
automatically on the Facility Termination Date. Each Advance hereunder shall
consist of Revolving Loans made from the several Lenders ratably in proportion
to the ratio that their respective Commitments bear to the Aggregate Commitment.

(b)    The Borrower may at any time from time to time, upon prior written notice
by the Borrower to the Administrative Agent, increase the Commitments by a
maximum aggregate amount of up to TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000) with additional Commitments from any existing Lenders and/or with
new Commitments from any other Person selected by the Borrower and reasonably
acceptable to the Administrative Agent; provided that:

(i)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;

(ii)    no Default or Unmatured Default shall exist and be continuing at the
time of any such increase;

(iii)    no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

 

24



--------------------------------------------------------------------------------

(iv)    (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
reasonably satisfactory to the Administrative Agent; and

(v)    as a condition precedent to such increase, the Borrower shall (x) deliver
to the Administrative Agent a certificate dated as of the date of such increase
signed by an Authorized Officer of the Borrower (A) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in Article 5 and the other Loan
Documents are true and correct in all material respects (except to the extent
such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) on and as of the date
of such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of such earlier date and (2) no Default
or Unmatured Default exists and (y) pay any applicable fee related to such
increase (including, without limitation, any applicable arrangement, upfront
and/or administrative fee).

In connection with the effectiveness of any increase under this Section 2.01(b),
(x) the Commitment Schedule shall be deemed amended to reflect such increase and
the updated Commitments and Pro Rata Shares of the Lenders, (y) the
Administrative Agent shall promptly notify the Borrower and the Lenders of the
updated Commitment Schedule and (z) to the extent necessary to keep any
outstanding Revolving Loans allocated ratably to the Lenders in accordance with
their updated Pro Rata Shares, the Borrower shall (or shall cause the Borrower
to) prepay (or, if the Administrative Agent determines in its sole discretion
that a re-allocation of the Revolving Loans can be accomplished without any cash
prepayments or new cash Advances by the Lenders, be deemed to have prepaid) any
Revolving Loans owing by it (or the Borrower, as applicable) and outstanding on
the date of any such increase (and pay any additional amounts required pursuant
to Section 3.04). The provisions of this Section 2.01(b) involving non-pro rata
allocations, prepayments and Advances shall supersede any provisions in Sections
2.20 or 8.02 to the contrary.

 

25



--------------------------------------------------------------------------------

Section 2.02. Facility Termination Date.

(a)    Any outstanding Revolving Loans and all other unpaid Obligations shall be
paid in full by the Borrower on the Facility Termination Date. Notwithstanding
the termination of this Agreement on the Facility Termination Date, until all of
the Obligations (other than contingent indemnity obligations) shall have been
fully paid and satisfied and all financing arrangements among the Borrower and
the Lenders hereunder and under the other Loan Documents shall have been
terminated, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive.

(b)    The Borrower may extend the Facility Termination Date (as it may
theretofore have been extended) for additional 1-year periods (a “Facility
Termination Date Extension”) by providing written notice of such request to the
Administrative Agent not more than 60 days and not less than 30 days prior to
each anniversary of the Effective Date (any such applicable anniversary of the
Effective Date, the “Extension Date”). The Administrative Agent shall promptly
notify each Lender of such request and each Lender shall then, in its sole
discretion, notify the Borrower and the Administrative Agent in writing no later
than 15 days prior to the Extension Date whether such Lender will consent to the
extension (each such Lender consenting to the extension, an “Consenting
Lender”). The failure of any Lender to notify the Borrower and the
Administrative Agent of its intent to consent to any extension shall be deemed a
rejection by such Lender. Such extension shall be effective as to Consenting
Lenders if the Required Lenders approve such Facility Termination Date
Extension; provided that (A) the Facility Termination Date following any such
extension shall not be a date that is more than one year after the applicable
Extension Date and (B) at the existing Facility Termination Date in effect prior
to each Facility Termination Date Extension, (1) the commitments of Lenders that
did not consent to such Facility Termination Date Extension (each such Lender
not consenting to the extension, a “Declining Lender”) will be terminated and
the Revolving Loans of such Lenders will be repaid (it being understood that the
commitments of the Declining Lenders not consenting to such extension will
remain in effect until the Facility Termination Date originally applicable to
such Lenders), and (2) the Borrower shall make such additional prepayments as
shall be necessary in order that the Revolving Loans hereunder immediately after
such existing Facility Termination Date will not exceed the Aggregate
Commitments. The consent of Declining Lenders will not be required; provided
that Consenting Lenders constituting the Required Lenders have approved such
Facility Termination Date Extension. The Borrower shall have the right, at any
time prior to the existing Facility Termination Date applicable to any Declining
Lenders, to replace Declining Lenders with Consenting Lenders willing (in their
sole discretion) to increase their existing commitments (each such Lender, an
“Extending Lender”), or other financial institutions willing (in their sole
discretion) to become Lenders and extend new commitments, on terms consistent
with Section 2.19 (each such Lender , a “New Lender”), in each case on the
existing Facility Termination Date. In connection therewith, the

 

26



--------------------------------------------------------------------------------

Administrative Agent shall enter in the Register (A) the names of any New
Lenders, (B) the Facility Termination Date applicable to each Lender and (C) the
respective allocations of any Declining Lenders, Consenting Lenders, Extending
Lenders and New Lenders effective as of the Facility Termination Date applicable
thereto. If any financial institution or other entity becomes a New Lender or
any Extending Lender’s Commitment is increased pursuant to this Section 2.02(b),
(x) Advances made on or after the existing Facility Termination Date shall be
made in accordance with Section 2.01 based on the Commitments in effect on and
after the existing Facility Termination Date and (y) if, on the date of such
joinder or increase, there are any Advances outstanding, such Advances shall on
or prior to such date be prepaid from the proceeds of new Advances made
hereunder (reflecting such additional Lender or increase), which prepayment
shall be accompanied by accrued interest on the Advances being prepaid and any
costs incurred by any Lender in accordance with Section 3.04. Each such Facility
Termination Date Extension will not be effective as to any Lender unless (a) no
Default or Unmatured Default shall have occurred and be continuing on or as of
the date of such extension and (b) all representations and warranties of the
Borrower set forth in Article 5 shall be true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
as if made on and as of the date of such extension, except to the extent a
representation or warranty is stated to relate solely to an earlier date, in
which case the representation or warranty shall be true and correct in all
material respects (except to the extent such representations and warranties are
qualified with “materiality” or “Material Adverse Effect” or similar terms, in
which case such representations and warranties shall be true and correct in all
respects) on and as such earlier date.

Section 2.03. Reserved.

Section 2.04. Types of Advances. The Advances may consist of Alternate Base Rate
Loans or Eurocurrency Loans, or a combination thereof, selected by the Borrower
in accordance with Sections 2.08 and 2.09.

Section 2.05. Fees; Reductions in Aggregate Commitment.

(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee (the “Commitment Fee”) at a per
annum rate equal to 0.125% on the daily actual excess of such Lender’s
Commitment over such Lender’s Outstanding Credit Exposure (such excess, such
Lender’s “Actual Unused Commitments”) as adjusted pursuant to Section 2.05(d)
from and including the Effective Date to and including the date on which this
Agreement is terminated in full and all Obligations hereunder have been paid in
full pursuant to Section 2.02, payable quarterly in arrears on each

 

27



--------------------------------------------------------------------------------

Payment Date; provided that no Commitment Fee shall accrue hereunder with
respect to the Actual Unused Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

(b)    Upfront Fee. The Borrower will pay a fee (the “Upfront Fee”) to each
Revolving Lender in an aggregate amount equal to 0.05% of such Revolving
Lender’s portion of the Commitment. The Upfront Fee shall be earned and payable
on the Effective Date.

(c)    Fee Letters. The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall be non-refundable for any
reason whatsoever.

(d)    Reductions in Aggregate Commitment. The Borrower may permanently reduce
the Aggregate Commitment in whole, or in part ratably (except as provided in
Section 2.19) among the Lenders, in integral multiples of $10,000,000, by giving
the Administrative Agent notice of such reduction not later than 11:00 a.m. (New
York time) on any Business Day, which notice shall specify the amount of any
such reduction; provided, however, that the amount of the Aggregate Commitment
may not be reduced below the Aggregate Outstanding Credit Exposure. All accrued
Commitment Fees shall be payable on the effective date of any termination of all
or any part of the obligations of the Lenders to make Revolving Loans.

Section 2.06. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be
in the minimum amount of $10,000,000 (and in multiples of $1,000,000 if in
excess thereof), and each Alternate Base Rate Advance shall be in the minimum
amount of $10,000,000 (and in multiples of $1,000,000 if in excess thereof),
provided, however, that any Eurocurrency Advance or Alternate Base Rate Advance
may be in the amount of the unused Aggregate Commitment. The Borrower shall not
request a Eurocurrency Advance if, after giving effect to the requested
Eurocurrency Advance, more than ten (10) Interest Periods would be in effect
(unless such limit has been waived by the Administrative Agent in its sole
discretion).

Section 2.07. Prepayments. Optional Prepayments. The Borrower may from time to
time pay, without penalty or premium, all of its outstanding Alternate Base Rate
Advances, or, in a minimum aggregate amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of its outstanding
Alternate Base Rate Advances, upon prior notice to the Administrative Agent
(which may be in a form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent) (stating the proposed
date and aggregate principal amount of the applicable prepayments) at or before
1:00 p.m.

 

28



--------------------------------------------------------------------------------

(New York time) on the date of such payment. The Borrower may from time to time
pay, subject to the payment of any funding indemnification amounts required by
Section 3.04 but without penalty or premium, all of its outstanding Eurocurrency
Advances, or, in a minimum aggregate amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of its outstanding
Eurocurrency Advances upon prior notice to the Administrative Agent at or before
1:00 p.m. (New York time) at least three (3) Business Days’ prior to the date of
such payment (or, subject to the payment of any funding indemnification amounts
required by Section 3.04, such other prior notice as the Administrative Agent
may agree to). Subject to Section 2.22, each such prepayment shall be applied to
the Revolving Loans of the Lenders to the Borrower in accordance with their
respective Pro Rata Share thereof.

Section 2.08. Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent notice (which notice may be
conditioned on the satisfaction or waiver (in accordance with Section 8.02) of
the conditions set forth in Section 4.02) substantially in the form of Exhibit F
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), in each case appropriately completed and
signed by an Authorized Officer of the Borrower (a “Borrowing Notice”) not later
than 10:00 a.m. (New York time) on the Borrowing Date of each Alternate Base
Rate Advance and 11:00 a.m. (New York time) three (3) Business Days’ before the
Borrowing Date for each Eurocurrency Advance. A Borrowing Notice shall specify:

(a)    the Borrowing Date, which shall be a Business Day, of such Advance,

(b)    the aggregate amount of such Advance,

(c)    the Type of Advance selected,

(d)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto, and

(e)    the location and number of the Borrower’s account to which proceeds of
the Advance are to be disbursed.

Section 2.09. Conversion and Continuation of Outstanding Advances . Alternate
Base Rate Advances shall continue as Alternate Base Rate Advances unless and
until such Alternate Base Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.09 or are repaid in accordance with Section 2.07.

 

29



--------------------------------------------------------------------------------

Each Eurocurrency Advance shall continue as a Eurocurrency Advance until the end
of the then applicable Interest Period therefor, at which time such Eurocurrency
Advance shall be automatically converted into an Alternate Base Rate Advance,
unless (x) such Eurocurrency Advance is or was repaid in accordance with
Section 2.07 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of
Section 2.06, the Borrower may elect from time to time to convert all or any
part of an Alternate Base Rate Advance into a Eurocurrency Advance.
Notwithstanding anything to the contrary contained in this Section 2.09, no
Advance may be converted or continued as a Eurocurrency Advance (except with the
consent of the Required Lenders) when any Default has occurred and is
continuing. The Borrower shall give the Administrative Agent notice
substantially in the form of Exhibit G (a “Conversion/Continuation Notice”) or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), in each case appropriately completed and
signed by an Authorized Officer of the Borrower, of each conversion of an
Alternate Base Rate Advance into a Eurocurrency Advance or continuation of a
Eurocurrency Advance not later than 11:00 a.m. (New York time) at least three
(3) Business Days prior to the date of the requested conversion or continuation,
specifying:

(a)    the requested date, which shall be a Business Day, of such conversion or
continuation,

(b)    the aggregate amount and Type of the Advance which is to be converted or
continued as a Eurocurrency Advance, and

(c)    the duration of the Interest Period applicable thereto.

Section 2.10. Interest Rates. Each Alternate Base Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurocurrency
Advance into an Alternate Base Rate Advance, to but excluding the date it is
paid or is converted into a Eurocurrency Advance pursuant to Section 2.09
hereof, at a rate per annum equal to the Alternate Base Rate plus the Applicable
Margin for such day. Changes in the rate of interest on that portion of any
Advance maintained as an Alternate Base Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof, for
each day from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurocurrency Rate for the applicable period plus the Applicable Margin. No
Interest Period may end after the Facility Termination Date.

 

30



--------------------------------------------------------------------------------

Section 2.11. Rates Applicable After Default. During the continuance of a
Default under Section 7.02 the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.02 requiring unanimous
consent of the Lenders to changes in interest rates and which election and
notice shall not be required after a Default or Unmatured Default under
Sections 7.05 or 7.06), declare that interest on the overdue amount of the Loans
shall be payable at a rate (after as well as before the commencement of any
proceeding under any Debtor Relief Laws) equal to 2% per annum in excess of the
rate otherwise payable thereon (and, with respect to any other overdue amounts,
shall bear interest at a rate equal to the Alternate Base Rate plus the
Applicable Margin applicable to Alternate Base Rate Loans plus 2% per annum)
commencing on the date of such Default and continuing until such Default is
cured or waived.

Section 2.12. Method of Payment. Except as otherwise specified herein, all
payments by the Borrower of principal, interest, fees and its other Obligations
shall be made, with respect to Revolving Loans, in Dollars. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article 13, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 2:00 p.m. (New York time), on the date
when due and shall be applied ratably by the Administrative Agent among the
Lenders entitled thereto. Each payment delivered to the Administrative Agent for
the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at such Lender’s address specified pursuant to Article 13 or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Lender.

Section 2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Revolving Loan made by such Lender to the Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(a)    The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Revolving Loan made hereunder, the
Type thereof and the Interest Period, if any, applicable thereto, (B) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder, (C) the effective date and amount of each

 

31



--------------------------------------------------------------------------------

Assignment and Assumption delivered to and accepted by it and the parties
thereto pursuant to Section 12.01, (D) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof, and (E) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control absent manifest error.

(b)    The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Obligations in accordance with their terms.

(c)    Any Lender may request that the Revolving Loans made or to be made by it
be evidenced by a promissory note in substantially the form of Exhibit E (each,
a “Note”). In such event, the Borrower shall prepare, execute and deliver to
such Lender such Note or Notes payable to such Lender (or its registered
assigns). Thereafter, the Revolving Loans evidenced by each such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.01) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 12.01, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Revolving Loans once again be evidenced as described in
clauses (a) and (b) above.

Section 2.14. Reserved.

Section 2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Alternate Base Rate Advance shall be payable in arrears on each Payment
Date, commencing with the first such date to occur after the Effective Date, on
any date on which the Alternate Base Rate Advance is prepaid, whether due to
acceleration or otherwise, and on the Facility Termination Date. Interest
accrued on that portion of the outstanding principal amount of any Alternate
Base Rate Advance converted into a Eurocurrency Advance on a day other than a
Payment Date shall be payable on the date of conversion. Interest accrued on
each Eurocurrency Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurocurrency Advance is prepaid,
whether by acceleration or otherwise, and on the Facility Termination Date.
Interest accrued on each Eurocurrency Advance having an Interest Period longer
than three (3) months shall also be payable on the last day of each three-month
interval during

 

32



--------------------------------------------------------------------------------

such Interest Period. Interest accrued pursuant to Section 2.11 shall be payable
on demand. With respect to (a) interest on all Advances (other than Alternate
Base Rate Loans where the interest is based on the Prime Rate), Commitment Fees
and other fees hereunder, such interest or fees shall be calculated for actual
days elapsed on the basis of a 360-day year and (b) interest on Advances which
are Alternate Base Rate Loans where the interest is based on the Alternate Base
Rate, such interest shall be calculated for actual days elapsed on the basis of
a 365/366-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to 1:00 p.m. (New York time), at the place of payment. If any payment of
principal of or interest on an Advance, any fees or any other amounts payable to
any Agent or any Lender hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

Section 2.16. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions; Availability of Revolving Loans. Promptly after receipt
thereof, the Administrative Agent will notify each Lender of the contents of
each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice and prepayment notice received by it hereunder.
The Administrative Agent will notify each Lender of the interest rate applicable
to each Advance promptly upon determination of such interest rate and will give
prompt notice of each change in the Alternate Base Rate. Not later than 1:00
p.m. (New York time), on each Borrowing Date, each Lender shall make available
its Revolving Loan or Revolving Loans in funds immediately available to the
Administrative Agent’s Office. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

Section 2.17. Lending Installations. Each Lender may book its Revolving Loans at
any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Revolving Loans and any Notes issued hereunder
shall be deemed held by each Lender for the benefit of any such Lending
Installation. Each Lender may, by written notice to the Administrative Agent and
the Borrower in accordance with Article 13, designate replacement or additional
Lending Installations through which Revolving Loans will be made by it and for
whose account Revolving Loan payments are to be made.

Section 2.18. Payments Generally; Administrative Agent’s Clawback.

(a) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to

 

33



--------------------------------------------------------------------------------

the proposed date of any Advance of Eurocurrency Loans (or, in the case of any
Advance of Alternate Base Rate Loans, prior to 12:00 noon (New York time) on the
date of any such Advance) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Advance, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.16 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Advance available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to Alternate Base Rate Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Advance to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Advance. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then the Lenders severally agree
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
manifest error.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans and to make payments pursuant to Section 9.06(c)

 

34



--------------------------------------------------------------------------------

are several and not joint. The failure of any Lender to make any Revolving Loan,
to fund any such participation or to make any payment under Section 9.06(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan,
to purchase its participation or to make its payment under Section 9.06(c).

Section 2.19. Replacement of Lender. If any Lender requests compensation under
Section 3.01 or 3.02, or if any Lender gives notice to the Borrower pursuant to
Section 3.03, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.05, or if any Lender is a Defaulting Lender, or if a Lender fails to
consent to an amendment or waiver approved by the Required Lenders as to any
matter for which such Lender’s consent is needed, or if any Lender is a
Declining Lender under Section 2.02(b), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 12.01), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)    The Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 12.01(b)(iv);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.04) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.01 or payments required to be made pursuant to
Section 3.05, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable laws;

(e)    in the case of any such assignment resulting from a failure to consent to
an amendment or waiver approved by the Required Lenders, such assignee shall
have consented to the relevant amendment or waiver; and

 

35



--------------------------------------------------------------------------------

(f)    in the case of any such assignment by a Declining Lender, such assignee
shall have consented to the applicable Facility Termination Date Extension and
shall, for all purposes, constitute a Consenting Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20. Sharing of Payments by Lenders. Except as otherwise specified
herein, if any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Revolving Loans made by it, resulting in such Lender’s receiving payment
of a proportion of the aggregate amount of such Revolving Loans and accrued
interest thereon greater than its Pro Rata Share to which it is entitled
pursuant hereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Revolving Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and other amounts owing them, provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(y) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans to any assignee or participant, other than to the Borrower or
any Subsidiary (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

36



--------------------------------------------------------------------------------

Section 2.21. Reserved.

Section 2.22. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender under this Agreement or the other Loan Documents (whether
voluntary or mandatory, at maturity, pursuant to Section 8.01 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 11.01), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Unmatured Default exists), to the funding of any Revolving Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account (other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent) and released in order to satisfy
obligations of that Defaulting Lender to fund Revolving Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Unmatured Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Revolving
Loans in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Revolving Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied first to pay the Revolving Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied as set forth above in this sub-clause
(ii).

 

37



--------------------------------------------------------------------------------

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.22(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees. The Defaulting Lender shall not be entitled to receive
any Commitment Fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender.

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Shares whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE 3

YIELD PROTECTION; TAXES

Section 3.01. Yield Protection. If, on or after the date of this Agreement, any
Change in Law:

(a)    imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

(b)    subjects any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes covered by Section 3.05 and Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

 

38



--------------------------------------------------------------------------------

(c)    imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans (or, in the case of a Change in Law with respect to Taxes, any Revolving
Loan) or of maintaining its obligation to make any such Revolving Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation under this Section 3.01 based on the occurrence of a Change in Law
arising solely from (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives promulgated
thereunder or issued in connection therewith or (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, unless such Lender is generally seeking compensation from other
borrowers that are similarly situated to and of similar creditworthiness with
respect to its similarly affected commitments, loans and/or participations under
agreements with such borrowers having provisions similar to this Section 3.01.

Section 3.02. Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests.

(a)     Changes in Capital Adequacy. If any Lender determines that any Change in
Law after the date of this Agreement affecting such Lender or any Lending
Installation of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Revolving Loans made by such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. Notwithstanding the foregoing, no
Lender shall be entitled to seek compensation under this Section 3.02 based on
the occurrence of a Change in Law arising solely from (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or

 

39



--------------------------------------------------------------------------------

directives promulgated thereunder or issued in connection therewith or (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, unless such Lender is generally seeking
compensation from other borrowers that are similarly situated to and of similar
creditworthiness with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 3.02.

(b)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 3.01 or subsection (a) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay to such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(c)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section or
Section 3.01 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section or Section 3.01 for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Revolving Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or
Revolving Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Revolving Loan, provided the Borrower shall
have received at least 30 days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender. Such Lender shall deliver a
certificate to the Borrower setting forth in reasonable detail a calculation of
such actual costs incurred by such Lender and shall certify that it is generally
charging such costs to similarly situated customers of similar creditworthiness
of the applicable Lender under agreements having provisions similar to this
Section 3.02(d) after consideration

 

40



--------------------------------------------------------------------------------

of such factors as such Lender then reasonably determines to be relevant (which
determination shall be made in good faith). If a Lender fails to give notice 30
days prior to the relevant Payment Date, such additional costs shall be due and
payable 30 days from receipt of such notice. For the avoidance of doubt, any
amounts paid under this Section 3.02(d) shall be without duplication of
eurocurrency adjustments in the definition of “Eurocurrency Rate”.

Section 3.03. Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Loans or to convert Alternate Base
Rate Loans to Eurocurrency Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or convert all Eurocurrency Loans of such Lender to Alternate Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

Section 3.04. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Revolving Loan
other than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Loan or other than upon at least three
(3) Business Days’ prior notice to the Administrative Agent (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise, but excluding any
prepayment or conversion required pursuant to Section 3.03);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Revolving Loan) to prepay, borrow, continue or convert any
Revolving Loan other than an Alternate Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

41



--------------------------------------------------------------------------------

(c)    any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.19;

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Revolving
Loan or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Loan made by it at the Eurocurrency Rate for such Revolving Loan by a matching
deposit or other borrowing in the London interbank eurodollar market and for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Loan was in fact so funded.

Section 3.05. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable laws require the
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(i)    If the Borrower or the Administrative Agent shall be required by
applicable law to withhold or deduct any Taxes from any payment, then (A) the
Borrower or the Administrative Agent, as applicable, shall withhold or make such
deductions as are determined by the Borrower or the Administrative Agent, as
applicable, to be required based upon the information and documentation it, or
the applicable taxing authority, has received pursuant to subsection (e) below
(for the avoidance of doubt, in the case of any such information and
documentation received by an applicable taxing authority, solely to the extent
the Borrower or the Administrative Agent has been provided with a copy of such
information and documentation or otherwise has actual knowledge of such
information and documentation and, in each case, is entitled to rely thereon),
(B) the Borrower or the Administrative Agent, as applicable, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable

 

42



--------------------------------------------------------------------------------

by the Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or any Lender receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b)    Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable laws.

(c)    Indemnification.

(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall indemnify the Administrative Agent and each Lender and shall make
payment in respect thereof within thirty (30) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent or such Lender, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also indemnify the Administrative Agent, and shall make payment in respect
thereof within thirty (30) days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii)(x)(1) of this subsection. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify (x) the Borrower and the Administrative
Agent, and shall make payment in respect thereof within thirty (30) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of (1) the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to subsection (e) or (2) the failure of such
Lender to comply with the provisions

 

43



--------------------------------------------------------------------------------

of Section 12.01(d) relating to the maintenance of a Participant Register and
(y) the Administrative Agent against any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Borrower to do so) or Excluded Taxes
attributable to such Lender, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.05, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation.

(i)    Each Lender shall deliver to the Borrower, the Administrative Agent or
the applicable taxing authority, at the time or times prescribed by applicable
laws or when reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested information (A) to secure any applicable exemption from, or reduction
in the rate of, deduction or withholding imposed by any jurisdiction in respect
of any payments to be made by the Borrower to such Lender, and (B) as will
permit the Borrower or the Administrative Agent, as the case may be, to
determine (1) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (2) if applicable, the required rate of
withholding or deduction, and (3) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

44



--------------------------------------------------------------------------------

(ii)    Without limiting the generality of the foregoing, if the Borrower (or,
if the Borrower is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the Person treated as its owner for U.S. federal
income tax purposes) is a “United States person” within the meaning of Section
7701(a)(30) of the Code,

(A)    any Lender (or, if such Lender is disregarded as an entity separate from
its owner for U.S. federal income tax purposes, the Person treated as its owner
for U.S. federal income tax purposes) that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B)    each Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the Person
treated as its owner for U.S. federal income tax purposes) that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the Person treated as its owner for U.S. federal income tax purposes)
is legally entitled to do so), whichever of the following is applicable:

(1)    executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

45



--------------------------------------------------------------------------------

(2)    executed originals of Internal Revenue Service Form W-8ECI,

(3)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(4)    in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the Person treated as its owner for U.S. federal income tax purposes)
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate to the effect that such Foreign Lender (or
such other Person) is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or

(5)    executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C)    each Lender shall deliver to the Administrative Agent and the Borrower
such documentation reasonably requested by the Administrative Agent or the
Borrower sufficient for the Administrative Agent and the Borrower to comply with
their obligations under FATCA and to determine whether payments to such Lender
are subject to withholding tax under FATCA. Solely for purposes of this
sub-clause (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such

 

46



--------------------------------------------------------------------------------

steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender and as may be reasonably necessary (including the
re-designation of its Lending Installation) to avoid any requirement of
applicable laws of any jurisdiction that the Borrower or the Administrative
Agent make any withholding or deduction for taxes from amounts payable to such
Lender.

(f)    Treatment of Certain Refunds. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, as the case may be, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest (to
the extent accrued from the date such refund is paid over to the Borrower) or
other charges imposed by the relevant Governmental Authority), to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.

Section 3.06. Mitigation Obligations. If any Lender requests compensation under
Section 3.01 or Section 3.02, or the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.05, or if any Lender gives a notice pursuant to Section
3.03, then such Lender shall use reasonable efforts to designate a different
Lending Installation for funding or booking its Revolving Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01, 3.02 or 3.05, as the case may be, in the future, or eliminate the need for
the notice pursuant to Section 3.03, as applicable, and (ii) each case, would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

47



--------------------------------------------------------------------------------

Section 3.07. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof that (a)(i) deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurocurrency Loan or (ii) adequate and reasonable means
do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan or (b) the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Revolving Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for an Advance of, conversion to or continuation of Eurocurrency Loans or,
failing that, will be deemed to have converted such request into a request for
Alternate Base Rate Loans in the amount specified therein.

Section 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Initial Effectiveness. The Lenders’ Commitments shall become
effective hereunder on and as of the first date (the “Effective Date”) on which
the Borrower has furnished to the Administrative Agent (or, in the case of
Section 4.01(x), the Borrower shall have paid) the following:

(i)    Copies of the Articles of incorporation of the Borrower, together with
all amendments thereto, and a certificate of good standing for the Borrower,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation;

(ii)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of the Borrower’s by-laws and of its Board of Directors’ resolutions
and of resolutions or actions of any other body authorizing the execution of the
Loan Documents to which it is a party and a certification that there have been
no changes to its Articles of incorporation provided pursuant to Section
4.01(i);

 

48



--------------------------------------------------------------------------------

(iii)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers or employees of the
Borrower authorized to sign the Loan Documents to which the Borrower is a party
and to request Revolving Loans hereunder, upon which certificate the Agents and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower;

(iv)    An officer’s certificate, signed by an Authorized Officer of the
Borrower, certifying that (x) on the Effective Date, no Default or Unmatured
Default has occurred and is continuing and (y) the representations and
warranties contained in Article 5 are true and correct in all material respects
(except to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) as of
the Effective Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects (except to
the extent such representations and warranties are qualified with “materiality”
or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date;

(v)    A favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of Simpson Thacher & Bartlett LLP
reasonably acceptable to the Administrative Agent;

(vi)    Each Note requested by any Lender pursuant to Section 2.13 executed by
the Borrower and payable to the order of each such requesting Lender;

(vii)    Reserved;

(viii)    Reserved;

(ix)    Reserved;

(x)    All fees, costs and expenses due and payable to the Administrative Agent,
for itself and on behalf of the Lenders, or its counsel on the Effective Date
and (in the case of expenses) for which the Borrower has received an invoice at
least three (3) Business Days prior to the Effective Date (provided that such
invoice may reflect an estimate and/or only costs

 

49



--------------------------------------------------------------------------------

processed to date and shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent, including with respect to
fees, costs or expenses incurred prior to the Effective Date);

(xi)    At least three (3) days prior to the Effective Date, the Borrower shall
have provided the documentation and other information to the Administrative
Agent that is required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the U.S. Patriot Act, to the extent such information was
reasonably requested by the Arrangers or a Lender in writing at least five
(5) days prior to the Effective Date; and

(xii)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) customary written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02. Each Request for Credit Extension. The Lenders shall not be
required to honor any Request for Credit Extension unless on the applicable
Borrowing Date:

(a)    No Default or Unmatured Default (in the case of any Request for Credit
Extension being made solely for the purposes of financing the Acquisition
substantially simultaneously with the consummation of the Acquisition
Transactions on the Acquisition Closing Date, limited solely to any such Default
or Unmatured Default under Section 7.05 or Section 7.06 with respect to the
Borrower) has occurred and is continuing, or would result from such Request for
Credit Extension;

(b)    (x) In the case of any Request for Credit Extension being made solely for
the purposes of financing the Acquisition substantially simultaneously with the
consummation of the Acquisition Transactions on the Acquisition Closing Date,
the Specified Representations and the Acquisition Representations and
(y) otherwise, each of the representations and warranties contained in Article 5
are, in each case, true and correct in all material respects (except to the
extent such representations

 

50



--------------------------------------------------------------------------------

and warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) as of such Borrowing Date, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of such earlier date; and

(c)     In the case of any Request for Credit Extension being made solely for
the purposes of financing the Acquisition substantially simultaneously with the
consummation of the Acquisition Transactions on the Acquisition Closing Date:

(i)    The Acquisition shall have been (or, substantially contemporaneously with
the borrowing of the Advances, shall be) consummated in each case in all
material respects in accordance with the terms set forth in the Acquisition
Agreement after giving effect to any modifications, amendments, supplements,
consents, waivers or requests, other than those modifications, amendments,
supplements, consents, waivers or requests (including the effects of any such
requests) by the Borrower that are materially adverse to the interests of the
Lenders (it being understood that (i) any modification, amendment, supplement,
consent, waiver or request by the Borrower to the definition of Material Adverse
Effect (as defined in the Acquisition Agreement) shall be deemed to be
materially adverse to the interests of the Lenders and (ii) (x) any consent or
request made by the Borrower pursuant to Section 6.15 of the Acquisition
Agreement and the Acquired Company’s compliance therewith and (y) any
modification, amendment, supplement, consent, waiver or request with respect to
definition of the “End Date” (and any corresponding changes to any terms or
provisions (if any) requiring or addressing the consummation of the Acquisition
prior to the “End Date”) thereunder, in each case, shall not be deemed to be
materially adverse to the interests of the Lenders), unless consented to in
writing by the Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed);

(ii)    The Administrative Agent shall have received (a) audited consoli-dated
balance sheets and related audited statements of operations, stockholders’
equity and cash flows of the Borrower and the Acquired Company for each of the
three fiscal years most recently ended at least 90 days prior to the Acquisition
Closing Date and (b) unaudited consolidated balance sheets and related unaudited
statements of operations, stockholders’ equity and cash flows of the Borrower
and the Acquired Company for each subsequent fiscal quarter ended at least 45
days prior to the Acquisition Closing Date; provided that the filing of
financial statements complying with the foregoing requirements on Form 10-K or
Form 10-Q,

 

51



--------------------------------------------------------------------------------

as the case may be, by the Borrower or the Acquired Company will satisfy the
applicable conditions set forth in this clause (c)(ii) of Section 4.02. The
Administrative Agent acknowledges the receipt of each of (a) the Borrower’s Form
10-K or 10-K/A for the fiscal years ended August 31, 2014, August 31, 2015 and
August 31, 2016, and Form 10-Q for the quarterly period ended November 30, 2016
and (b) the Acquired Company’s Form 10-K for the fiscal years ended March 1,
2014, February 28, 2015 and February 27, 2016, and Form 10-Qs for the quarterly
periods ended May 28, 2016, August 27, 2016 and November 26, 2016 (each of which
are deemed to have been delivered by or on behalf of the Borrower).
Notwithstanding the foregoing, in no event shall the Borrower or the Acquired
Company be required to change their respective fiscal year end date;

(iii)    The Administrative Agent shall have received a solvency certificate
from the chief financial officer or other financial officer of the Borrower in
the form attached as Exhibit I hereto;

(iv)    Since January 29, 2017, there shall not have occurred a Material Adverse
Effect (as defined in the Acquisition Agreement); provided that clause (C) of
the definition of Material Adverse Effect (as defined in the Acquisition
Agreement) shall be excluded from such definition for the purpose of determining
the satisfaction of this clause (iv);

(v)    The Borrower shall have paid all fees, costs and expenses due and payable
to the Administrative Agent, for itself and on behalf of the Agents and the
Lenders, or its counsel on the Acquisition Closing Date and (in the case of
expenses) for which the Borrower has received an invoice (provided that such
invoice may reflect an estimate and/or only costs processed to date and shall
not thereafter preclude a final settling of accounts between the Borrower and
the Administrative Agent, including with respect to fees, costs or expenses
incurred prior to the Acquisition Closing Date) at least three (3) Business Days
prior to the Acquisition Closing Date;

(vi)    Simultaneously with the borrowing of the Advances on the Acquisition
Closing Date (or substantially simultaneously therewith), the Existing Debt
Repayment shall have been consummated and the Administrative Agent shall have
received satisfactory evidence thereof;

(vii)    The Administrative Agent shall have received (i) a certificate in
substantially the form of Exhibit H, dated as of the Acquisition Closing Date,
from an Authorized Officer or the Secretary or Assistant Secretary of the
Borrower certifying that (x) no Default or Unmatured Default with respect to the
Borrower under Section 7.05 or Section 7.06 has occurred and is continuing, or
would result from such Loan and (y) the representations and warranties contained
in Article 5 constituting Specified Representations are, in each case, true and
correct in

 

52



--------------------------------------------------------------------------------

all material respects (except to the extent such representations and warranties
are qualified with “materiality” or “Material Adverse Effect” or similar terms,
in which case such representations and warranties shall be true and correct in
all respects) as of the Acquisition Closing Date and (ii) a Borrowing Notice in
accordance with Section 2.08.

Each Request for Credit Extension shall constitute a representation and warranty
by the Borrower that the applicable conditions contained in Section 4.02 have
been satisfied.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows to each Lender and the Agents as
of the Effective Date and thereafter on each date as required by Section 4.02:

Section 5.01. Existence and Standing. The Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with their terms, except as may be limited by bankruptcy, insolvency
or similar laws relating to or affecting creditors’ rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 5.03. No Conflict; Government Consent. (a) Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower, (ii) the Borrower’s bylaws, articles or
certificate of incorporation, partnership agreement, certificate of partnership,
operating

 

53



--------------------------------------------------------------------------------

agreement or other management agreement, articles or certificate of organization
or other similar formation, organizational or governing documents, instruments
and agreements, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower is a party or is subject, or by
which it, or its Property, is bound, except in the case of clauses (i) and (iii)
where such violation would not reasonably be expected to have a Material Adverse
Effect.

(a)    No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04. Financial Statements. (i) The August 31, 2016 audited consolidated
financial statements of the Borrower heretofore delivered to the Arrangers and
the Lenders, copies of which are included in the Borrower’s Annual Report on
Form 10-K as filed with the SEC and, if applicable, the audited consolidated
financial statements of the Borrower and its Subsidiaries as of the last day of
the fiscal year for which the Borrower has most recently filed an annual report
on Form 10-K, and (ii) the November 30, 2016 unaudited consolidated financial
statements of the Borrower and its Subsidiaries, copies of which are included in
the Borrower’s quarterly report on Form 10-Q as filed with the SEC, and, if
applicable, the unaudited consolidated financial statements of the Borrower and
its Subsidiaries as of the last day of the most recent fiscal quarter for which
the Borrower has most recently filed a quarterly report on Form 10-Q, (a) were
prepared in accordance with GAAP, (b) fairly present in all material respects
the consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations and
cash flows for the period then ended and (c) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof that are required under Agreement Accounting Principles to
be reflected thereon.

Section 5.05. Material Adverse Effect. Except (a) as disclosed in the Borrower
SEC Report (excluding any disclosures set forth in any risk factor section and
in any section relating to forward-looking or safe harbor statements or (b) as
set forth in the buyer disclosure schedule to the Acquisition Agreement in the
form delivered to the Administrative Agent on October 27, 2015 and as amended on
January 29, 2017, since August 31, 2016 there has been no material adverse
effect on the financial condition, results of operations, business or Property
of the Borrower and its Subsidiaries taken as a whole.

 

54



--------------------------------------------------------------------------------

Section 5.06. Solvency. As of the Acquisition Closing Date, (i) each of the Fair
Value and the Present Fair Salable Value of the assets of Borrower and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) Borrower and its Subsidiaries taken as a whole
after giving effect to the Acquisition Transactions (including the execution and
delivery of the Credit Agreement, the making of the Advances hereunder on the
Acquisition Closing Date and the use of proceeds of such Loans on the
Acquisition Closing Date) have sufficient capital to ensure that it is a going
concern; and (iii) Borrower and its Subsidiaries taken as a whole after giving
effect to the Acquisition Transactions (including the execution and delivery of
the Credit Agreement, the making of the Advances hereunder on the Acquisition
Closing Date, and the use of proceeds of such Loans on the Acquisition Closing
Date) have sufficient assets and cash flow to pay their respective Stated
Liabilities and Identified Contingent Liabilities as those liabilities mature or
(in the case of contingent liabilities) otherwise become payable. Capitalized
terms used in this Section 5.06 but not otherwise defined herein shall have the
meanings set forth in Exhibit I.

Section 5.07. Litigation. As of the Effective Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which has not been disclosed in the Borrower
SEC Reports (a) that would reasonably be expected to have a Material Adverse
Effect or (b) which seeks to prevent, enjoin or delay the making of any
Revolving Loan or otherwise calls into question the validity of any Loan
Document and as to which there is a reasonable possibility of an adverse
decision.

Section 5.08. Disclosure. All information (other than financial projections and
other forward-looking information and information of a general economic or
industry nature) (as used in this Section 5.08, the “Information”) provided by
or on behalf of the Borrower or its representatives to the Agents or the Lenders
in written form in connection with the transactions contemplated hereby does
not, when taken as a whole, and will not, when furnished and when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, when taken as
a whole, not materially misleading when taken as a whole and in light of the
circumstances under which such statements were made (giving effect to any
supplements then or theretofore furnished).

Section 5.09. Regulation U. The Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate of buying or carrying margin
stock (within the meaning of Regulation U or Regulation X); and after applying
the proceeds of each Advance, margin stock (as defined in Regulation U)
constitutes not more than twenty-five (25%) of the value of those assets of the
Borrower which are subject to any limitation on sale or pledge, or any other
restriction hereunder.

 

55



--------------------------------------------------------------------------------

Section 5.10. Reserved.

Section 5.11. Reserved.

Section 5.12. Reserved.

Section 5.13. Reserved.

Section 5.14. Investment Company Act. The Borrower is not an “investment
company”, a company “controlled by” an “investment company” or a company
required to register as an “investment company,” each as defined in the
Investment Company Act of 1940, as amended.

Section 5.15. OFAC, FCPA. Neither the Borrower, any of its Subsidiaries, nor, to
the knowledge of the Borrower, any directors or officers of the Borrower or any
of its Subsidiaries, are the subject of Sanctions. Neither the Borrower nor any
of its Subsidiaries is located, organized or resident in a country or territory
that is the subject of Sanctions. No part of the proceeds of the Revolving Loans
shall be used by the Borrower in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended or Sanctions. Any Lender may elect not to
benefit from the representation set forth in this Section 5.15 by providing
prior written notice of such election to the Administrative Agent and the
Borrower (such Lender, a “Section 5.15 Restricted Lender”). This Section 5.15
shall only apply for the benefit of a Section 5.15 Restricted Lender to the
extent that this Section 5.15 would not result in any violation of or liability
under EU Regulation (EC) 2271/96 or §7 of the German
Aussenwirtschaftsverordnung. In connection with any amendment, waiver,
determination or direction relating to this Section 5.15, the Advance or
Commitment of any Section 5.15 Restricted Lender will be excluded for the
purpose of determining whether any consent pursuant to Section 8.02 has been
obtained.

 

56



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS

From the Effective Date, so long as any Lender shall have any Commitment
hereunder, or any Revolving Loan or other Obligation hereunder (other than any
contingent indemnification obligations for which no claim has been made) shall
remain unpaid or unsatisfied:

Section 6.01. Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent for the
Administrative Agent’s distribution to the Lenders:

(a)    As soon as available, but in any event on or prior to the earlier of
(i) the 90th day after the close of each of its fiscal years and (ii) the day
that is five (5) Business Days after the date the Borrower’s annual report on
Form 10-K is required to be filed with the SEC after giving effect to any
extensions permitted by the SEC (commencing with the first fiscal year of the
Borrower ending after the Effective Date), a consolidated balance sheet as of
the end of such period, related statements of earnings, statements of equity and
cash flows prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, together with an audit report certified by independent
certified public accountants of recognized standing, whose opinion shall not be
qualified as to the scope of the audit or as to the status of the Borrower and
its consolidated Subsidiaries as a going concern, accompanied by any management
letter prepared by said accountants.

(b)    As soon as available, but in any event on or prior to the earlier of
(i) the 45th day after the close of the first three quarterly periods of each of
its fiscal years and (ii) the day that is five (5) Business Days after the date
the Borrower’s quarterly report on Form 10-Q is required to be filed with the
SEC after giving effect to any extensions permitted by the SEC (commencing with
the first fiscal quarter of the Borrower ending after the Effective Date), for
itself and its Subsidiaries, a consolidated unaudited balance sheet as at the
close of each such period and consolidated unaudited statements of earnings,
statements of equity and cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer, chief accounting officer or treasurer.

(c)    Together with the financial statements required under Sections 6.01(a)
and (b), a compliance certificate in substantially the form of Exhibit B signed
by its chief financial officer, chief accounting officer or treasurer showing
the calculations necessary to determine compliance with the financial covenant
set forth in Section 6.13 and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof, it being understood and agreed that in the event the Borrower
delivers a notice to the Administrative Agent pursuant to the proviso to the
definition of “Agreement Accounting Principles”, “Capitalized Leases” and/or
“Capitalized Lease Obligations”, the Borrower shall deliver an additional
calculation of compliance with the financial covenant set forth in Section 6.13
demonstrating that notwithstanding GAAP in effect at such time, the Borrower has
complied with Section 6.13 under GAAP (i) as in effect and applied immediately
before such change in GAAP (in the case of such a notice under “Agreement
Accounting Principles) or (ii) as it relates to operating leases, as in effect
on January 1, 2015 (in the case of such a notice under “Capitalized Leases” or
“Capitalized Lease Obligations), which shall

 

57



--------------------------------------------------------------------------------

satisfy the Borrower’s obligation to furnish a calculation of compliance in this
Section 6.01(c); provided that in no event shall the Borrower be required to
furnish the Administrative Agent with more than one version of financial
statements pursuant to Section 6.01(a) or Section 6.01(b) prepared in accordance
with different versions of GAAP as a result of any such notice.

(d)    Reserved.

(e)    Reserved.

(f)    Reserved.

(g)    Promptly upon the filing thereof, copies of all registration statements
or other regular reports not otherwise provided pursuant to this Section 6.01
which the Borrower or any of its Subsidiaries files with the SEC.

(h)    Reserved.

(i)    Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Borrower and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (g) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
http://investor.walgreensbootsalliance.com or such other website with respect to
which the Borrower may from time to time notify the Administrative Agent and to
which the Lenders have access; or (ii) on which such documents are posted on the
Borrower’s behalf by the Administrative Agent on SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or filed electronically through EDGAR and available on the
Internet at www.sec.gov; provided that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting or
filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower

 

58



--------------------------------------------------------------------------------

Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”

Section 6.02. Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Advances for general corporate purposes
(which may include, without limitation (i) refinancing or replacing certain
Indebtedness of the Borrower or (ii) financing the consideration for and fees
and expenses related to the Acquisition). The Borrower shall use the proceeds of
the Advances in compliance with all applicable legal and regulatory requirements
and any such use shall not result in a violation of any such requirements,
including, without limitation, Regulation U and Regulation X, the Securities Act
of 1933 and the Securities Exchange Act of 1934 and the regulations promulgated
thereunder.

Section 6.03. Notice of Default. The Borrower will give prompt notice in writing
to the Lenders of the occurrence of any Default or Unmatured Default.

Section 6.04. Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, except as otherwise permitted by Section 6.10, do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other entity in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except in each case (other than valid existence of the Borrower)
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

59



--------------------------------------------------------------------------------

Section 6.05. Reserved.

Section 6.06. Compliance with Laws. The Borrower will, and will cause each of
its Major Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders (such compliance to include, without
limitation, compliance with ERISA and Environmental Laws and paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon its property except to the extent contested in good faith),
except to the extent such noncompliance would not have a Material Adverse
Effect.

Section 6.07. Reserved.

Section 6.08. Inspection; Keeping of Books and Records. Subject to applicable
law and third party confidentiality agreements entered into by the Borrower or
any Subsidiary in the ordinary course of business, the Borrower will, and will
cause each Subsidiary to, permit the Administrative Agent, during the
continuance of a Default or Unmatured Default, by its representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with their respective officers at such reasonable times and intervals as the
Administrative Agent may designate but in all events upon reasonable prior
notice to the Borrower’s Finance Department, Attention: Director of Investor
Relations. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with GAAP shall be made of all
dealings and transactions in relation to their respective businesses and
activities.

Section 6.09. Reserved.

Section 6.10. Merger. (a) The Borrower will not merge into or consolidate with
any other Person, unless (i) the Person formed by such consolidation or into
which the Borrower is merged shall be a Person organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower’s obligations for the due
and punctual payment of the Obligations and the performance of every covenant of
this Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Unmatured Default shall
have occurred and be continuing. For the avoidance of doubt, this Section 6.10
shall only apply to a merger or consolidation in which the Borrower is not the
surviving Person.

 

60



--------------------------------------------------------------------------------

(a)    Upon any consolidation by the Borrower with or merger by the Borrower
into any other Person, the successor Person formed by such consolidation or into
which the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

Section 6.11. Sale of Assets. The Borrower will not lease, sell or otherwise
dispose of, or permit one or more Subsidiaries to lease, sell or otherwise
dispose of, all or substantially all of the Property of the Borrower and the
Subsidiaries, taken as a whole, to any Person, unless, immediately before and
after giving effect thereto, no Default or Unmatured Default would exist.

Section 6.12. Liens. The Borrower will not, and will not permit any Major
Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:

(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(b)    Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

(c)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books.

(d)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

 

61



--------------------------------------------------------------------------------

(e)    Utility easements, building restrictions and such other encumbrances or
charges against real property as the Borrower reasonably deems necessary or
desirable consistent with past practices.

(f)    Precautionary Liens provided by the Borrower or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
the Borrower or any Major Subsidiary which transaction is determined by the
Board of Directors of the Borrower or such Major Subsidiary to constitute a
“sale” under accounting principles generally accepted in the United States.

(g)    Liens existing on the date hereof securing Indebtedness for Borrowed
Money (and the replacement, extension or renewal thereof upon or in the same
property).

(h)    Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed 15% of Total Tangible Assets.

(i)    Liens on deposits, cash or cash equivalents, if any, in favor of any
issuer of one or more letters of credit issued under the Existing Credit
Agreement to cash collateralize or otherwise secure the obligations of a
defaulting lender to fund risk participations thereunder.

(j)    Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k)    Usual and customary deposits in favor of lessors and similar deposits in
the ordinary course of business.

(l)    Liens existing on property of any Person acquired by the Borrower or
Major Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).

Section 6.13. Financial Covenant. As of the last day of each fiscal quarter of
the Borrower commencing with the first full fiscal quarter-end date occurring
after the Effective Date, the ratio of Consolidated Debt to Total Capitalization
shall not be greater than 0.60:1.00.

Section 6.14. Sanctions. The Borrower and its Subsidiaries will not, directly
or, to the knowledge of the Borrower, indirectly, (a) use the proceeds of the
Revolving Loans or (b) lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
in each case, to fund any activities or business (x) of or with any individual
or entity named on the most current list of Specially Designated Nationals or
Blocked Persons

 

62



--------------------------------------------------------------------------------

maintained by OFAC or the U.S. Department of State, or (y) in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, except in the case of (a) or (b) to the extent licensed by
OFAC or otherwise permissible under U.S. law. Any Lender may elect not to
benefit from the covenants set forth in this Section 6.14 by providing prior
written notice of such election to the Administrative Agent and the Borrower
(such Lender, a “Section 6.14 Restricted Lender”). This Section 6.14 shall only
apply for the benefit of a Section 6.14 Restricted Lender to the extent that
this Section 6.14would not result in any violation of or liability under EU
Regulation (EC) 2271/96 or §7 of the German Aussenwirtschaftsverordnung. In
connection with any amendment, waiver, determination or direction relating this
Section 6.14, the Advance or Commitment of any Section 6.14 Restricted Lender
will be excluded for the purpose of determining whether any consent pursuant to
Section 8.02 has been obtained.

ARTICLE 7

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01. Breach of Representations or Warranties. Any representation or
warranty made by the Borrower to the Lenders or the Administrative Agent under
this Agreement, or any certificate or information delivered in connection with
this Agreement, shall be false in any material respect when made or deemed made.

Section 7.02. Failure to Make Payments When Due. Nonpayment of (a) principal of
any Revolving Loan when due, or (b) interest upon any Revolving Loan, any
Commitment Fee or other payment Obligations under any of the Loan Documents
within five (5) Business Days after such interest, fee or other Obligation
becomes due.

Section 7.03. Breach of Covenants. The breach by the Borrower of (a) any of the
terms or provisions of Section 6.03, 6.10, 6.11, 6.12 or 6.13 or (b) any of the
other terms or provisions of this Agreement which is not remedied within thirty
(30) days after the Borrower knows of the occurrence thereof.

Section 7.04. Cross Default.

(a)    The Borrower or any Major Subsidiary shall fail to pay any principal of
or premium or interest on any Indebtedness for Borrowed Money which is
outstanding in a principal amount of at least the Requisite Amount in the
aggregate

 

63



--------------------------------------------------------------------------------

(but excluding indebtedness arising hereunder) of the Borrower or such Major
Subsidiary (as the case may be) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness for
Borrowed Money unless adequate provision for any such payment has been made in
form and substance satisfactory to the Required Lenders.

(b)    Any Indebtedness for Borrowed Money of the Borrower or any Major
Subsidiary which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate shall be declared to be due and payable, or required to
be prepaid (other than by a scheduled required prepayment), redeemed, purchased
or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness for Borrowed Money shall be required to be made, in each case prior
to the stated maturity thereof as a result of a breach by the Borrower or such
Major Subsidiary (as the case may be) of the agreement or instrument relating to
such Indebtedness for Borrowed Money and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness for Borrowed Money unless adequate provision for
the payment of such Indebtedness for Borrowed Money has been made in form and
substance satisfactory to the Required Lenders.

(c)    The Borrower or any of its Major Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.

Section 7.05. Voluntary Bankruptcy; Appointment of Receiver; Etc. The Borrower
or any of its Major Subsidiaries shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.05, or (f) fail to contest in good faith any appointment or
proceeding described in Section 7.06

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Borrower or any of its Major
Subsidiaries, a receiver, trustee, custodian, examiner, liquidator or similar
official

 

64



--------------------------------------------------------------------------------

shall be appointed for the Borrower or any of its Major Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.05(d) shall be instituted against the Borrower or any of its Major
Subsidiaries, and such appointment continues undischarged, or such proceeding
continues undismissed or unstayed, in each case, for a period of sixty
(60) consecutive days.

Section 7.07. Judgments. The Borrower or any of its Major Subsidiaries shall
fail within sixty (60) days to pay, bond or otherwise discharge one or more
judgments or orders for the payment of money (except to the extent covered by
independent third party insurance and as to which the insurer has not disclaimed
coverage) in excess of $200,000,000 (or the equivalent thereof in currencies
other than Dollars) in the aggregate, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

Section 7.08. Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of
all Plans would reasonably be expected to result in a material adverse effect on
the financial condition, results of operations, business or Property of the
Borrower and its Subsidiaries taken as a whole; (ii) the present value of the
unfunded liabilities to provide the accrued benefits under all Foreign Pension
Plans in the aggregate would reasonably be expected to result in a material
adverse effect on the financial condition, results of operations, business or
Property of the Borrower and its Subsidiaries taken as a whole; or (iii) any
Reportable Event shall occur in connection with any Plan and such Reportable
Event would reasonably be expected to result in a material adverse effect on the
financial condition, results of operations, business or Property of the Borrower
and its Subsidiaries taken as a whole.

Section 7.09. Reserved.

Section 7.10. Other ERISA Liabilities. The Borrower, any Subsidiary, or any
other member of the Controlled Group shall have been notified by the sponsor of
a Multiemployer Plan that it has incurred withdrawal liability or become
obligated to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, any Subsidiary, or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 7.11. Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that

 

65



--------------------------------------------------------------------------------

survive the termination of this Agreement), ceases to be in full force and
effect; or the Borrower contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document for any reason other than as expressly permitted
hereunder or thereunder.

ARTICLE 8

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01. Acceleration, Etc. If any Default described in Section 7.05 or
7.06 occurs, the obligations of the Lenders to make Revolving Loans hereunder
shall automatically terminate and the Obligations of the Borrower shall
immediately become due and payable, in each case without any election or action
on the part of the Administrative Agent or any Lender. If any other Default
occurs, the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) may terminate or suspend (in whole or in part) the
obligations of the Lenders to make Revolving Loans hereunder and declare the
Obligations of the Borrower to be due and payable (in whole or in part),
whereupon such Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives. Promptly upon any acceleration of the Obligations, the
Administrative Agent will provide the Borrower with notice of such acceleration.

If, within thirty (30) days after acceleration of the maturity of the
Obligations of the Borrower or termination of the obligations of the Lenders to
make Revolving Loans hereunder as a result of any Default (other than any
Default as described in Section 7.05 or 7.06) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.

Section 8.02. Amendments. Subject to the provisions of this Article 8, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
thereunder or waiving any Default hereunder or thereunder; provided, however,
that no such supplemental agreement shall:

(a)    Extend the final maturity of any Revolving Loan of any Lender or forgive
all or any portion of the principal amount thereof payable to any Lender, or
reduce the rate or extend the scheduled time of payment of interest or fees

 

66



--------------------------------------------------------------------------------

thereon (other than a waiver of the application of the default rate of interest
pursuant to Section 2.11 hereof) payable to any Lender, without the consent of
each Lender affected thereby.

(b)    Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend Section 2.20 or the
definition of “Pro Rata Share”, without the consent of all Lenders affected
thereby. For the sake of clarity, the addition of a term loan or increased or
additional revolving credit facility or an extension of the maturity of a
portion of the revolving credit facility and similar modifications shall be
permitted with the consent of the Required Lenders and the Lenders agreeing to
participate in the new facility or to increase the amount of their commitment or
extend the maturity of their Revolving Loans.

(c)    Extend the Facility Termination Date as it applies to any Lender (other
than as expressly permitted by the terms of Section 2.02(b)), or increase the
amount or otherwise extend the term of the Commitment of any Lender hereunder
(other than as expressly permitted by the terms of Section 2.01(b)) without the
consent of each Lender affected thereby.

(d)    Permit the Borrower to assign its rights or obligations under this
Agreement except as provided in Section 6.10 without the consent of all Lenders.

(e)    Amend this Section 8.02 without the consent of all Lenders.

provided further, that (x) no amendment of any provision of this Agreement
relating to any Agent shall be effective without the written consent of such
Agent; (y) no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document and (z) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency (including, without limitation, amendments, supplements or waivers
to any of documents executed by the Borrower or any Subsidiary in connection
with this Agreement if such amendment, supplement or waiver is delivered in
order to cause such related documents to be consistent with this Agreement and
the other Loan Documents). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (it being specifically understood and agreed that
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of

 

67



--------------------------------------------------------------------------------

such Lender may not be increased or extended without the consent of such Lender
and (B) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

Section 8.03. Preservation of Rights. No delay or omission of the Lenders or
Agents to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Revolving Loan notwithstanding the existence of a Default or
Unmatured Default or the inability of the Borrower to satisfy the conditions
precedent to such Revolving Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Administrative Agent with the consent of, the requisite
number of Lenders required pursuant to Section 8.02, and then only to the extent
in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Agents and the Lenders until all of the Obligations have been paid in full.

ARTICLE 9

GENERAL PROVISIONS

Section 9.01. Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent, each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Advance, and shall continue in full force and effect as long as any Revolving
Loan or any other Obligation hereunder (other than any contingent
indemnification obligations for which no claim has been made) shall remain
unpaid or unsatisfied.

Section 9.02. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

68



--------------------------------------------------------------------------------

Section 9.03. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04. Entire Agreement. The Loan Documents, together with the Fee
Letters, embody the entire agreement and understanding among the Borrower, the
Agents, the Lenders party thereto and supersede all prior agreements and
understandings among the Borrower, the Agents and the Lenders, as applicable,
relating to the subject matter thereof.

Section 9.05. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agents are authorized to act as such). The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.01(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement;
provided, however, that the parties hereto expressly agree that each Arranger
shall enjoy the benefits of the provisions of Sections 2.05(b), 9.06, 9.09 and
10.07 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

Section 9.06. Expenses; Indemnification.

(a)    Costs and Expenses. The Borrower shall reimburse (i) all reasonable and
documented out-of-pocket expenses incurred by, without duplication, the
Administrative Agent, the Arrangers and their respective Affiliates (including
the reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Lenders (including the reasonable fees, charges and disbursements of Davis
Polk & Wardwell LLP (and to the extent reasonably determined to be necessary,
one local counsel and one regulatory counsel in any applicable jurisdiction) for
the Administrative Agent and the Lenders) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents,

 

69



--------------------------------------------------------------------------------

including its rights under this Section, or (B) in connection with the Revolving
Loans made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Revolving Loans.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and the reasonable and documented
out-of-pocket legal and other related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), in each case, to
the extent arising out of any investigation, litigation, claim or proceeding in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.05), (ii) any Revolving Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned, leased or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee or its
Related Parties, (y) a material breach of such Indemnitee’s or its Related
Parties’ obligations hereunder or under any other Loan Document or (z) a dispute
among two or more Indemnitees not arising from any act or omission of the
Borrower or its Subsidiaries hereunder (but not including any such dispute that
involves a Lender to the extent such Lender is acting in a different capacity
(i.e., the Administrative Agent or an Arranger) under any Loan Document). This
Section 9.06(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section or the Borrower for any reason fail to indefeasibly pay or cause to be
paid

 

70



--------------------------------------------------------------------------------

any amount required under subsection (b) of this Section, in each case, to be
paid to the Administrative Agent (or any sub-agent thereof) or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.18(b).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Loan or the use of
the proceeds thereof (it being agreed that the Borrower’s indemnity and
contribution obligations set forth in this Section 9.06 shall apply in respect
of any special, indirect, consequential or punitive damages that may be awarded
against any Indemnitee in connection with a claim by a third party unaffiliated
with the Indemnitee). No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Parties or a material
breach of such Indemnitee’s or its Related Parties’ obligations hereunder or
under any other Loan Document, in each case, as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after written demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitment and the repayment, satisfaction or discharge of all the
other Obligations.

 

71



--------------------------------------------------------------------------------

Section 9.07. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with the Agreement
Accounting Principles.

Section 9.08. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. Without limiting the foregoing provisions of this Section 9.08,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

Section 9.09. Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders and the Agents on the other hand shall be solely
that of borrower and lender. None of the Agents, the Arrangers or any Lender
shall have any fiduciary responsibilities to the Borrower. None of the Agents,
the Arrangers or any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations.

Section 9.10. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, members,
agents, trustees, advisors and representatives on a confidential and
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and with the Person, to the
extent such compliance is within its control, disclosing such information being
responsible for such compliance), (b) to the extent requested by any state,
federal or foreign authority or examiner regulating banks or banking or
otherwise purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that the Administrative Agent and the Lenders, as
applicable, shall, to the extent practicable and not prohibited by applicable
law, give the Borrower reasonable notice thereof before complying therewith,
except to the extent in connection with an audit or examination conducted by a
regulatory authority having jurisdiction over it or its affiliates, (c) as may
be compelled in a judicial or administrative proceeding or as otherwise required
by applicable laws or regulations or by any subpoena or similar legal

 

72



--------------------------------------------------------------------------------

process, provided that the Administrative Agent and the Lenders, as applicable,
shall, except with respect to regulatory audit or examination conducted by
accountants or any governmental or regulatory authority exercising examination
or regulatory authority, to the extent practicable and not prohibited by
applicable law, give the Borrower reasonable notice thereof before complying
therewith, except to the extent in connection with an audit or examination
conducted by a regulatory authority having jurisdiction over it or its
affiliates, (d) to any other party hereto, (e) in connection with the exercise
of any remedies or the enforcement of rights hereunder or under any other Loan
Document or the Fee Letters in any suit, action or proceeding relating thereto
to the extent such disclosure is reasonably necessary in connection with such
suit, action or proceeding (provided that the Borrower shall be given notice
thereof and a reasonable opportunity, in each case to the extent reasonably
practicable and to the extent permitted by applicable law, to seek a protective
court order with respect to such Information prior to such disclosure (it being
understood that the refusal by a court to grant such a protective order shall
not prevent the disclosure of such Information thereafter)) or the assertion of
any due diligence defense, (f) subject to the acknowledgment and acceptance by
any such party that such information is being disseminated on a confidential
basis in accordance with the standard syndication process of the Arrangers or
customary market standards for dissemination of such types of information,
subject to customary confidentiality restrictions that are no less restrictive
in any material respect than those in this Section, which shall in any event
require “click through” or other affirmative actions on the part of recipient to
access such information, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (x) is or becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates from a source, other than the
Borrower or its Affiliates, that is not to such Person’s knowledge subject to
any confidentiality or fiduciary obligation to the Borrower with respect to such
Information or to the extent that such information is independently developed by
the Administrative Agent or Lender, as applicable, other than as a result of a
breach of this Section.

In addition, on a confidential basis, the Administrative Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

 

73



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

Section 9.11. Nonreliance. Each of the Lenders hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.

Section 9.12. Disclosure. The Borrower and each Lender hereby acknowledge and
agree that the Administrative Agent, Arrangers and/or their respective
Affiliates and certain of the other Lenders and/or their respective Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrower and its Affiliates.

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article, other than Section 10.06 below, are
solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (other than as provided in Section 10.06 below). It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

74



--------------------------------------------------------------------------------

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.03. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Revolving Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Revolving Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

Section 10.04. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent

 

75



--------------------------------------------------------------------------------

is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article 8) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this

 

76



--------------------------------------------------------------------------------

Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 10.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to, so long as no Default has occurred and is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to, so
long as no Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than as
provided in Section 3.08 and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the effective date
of its resignation), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.06 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

77



--------------------------------------------------------------------------------

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

Section 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

ARTICLE 11

SETOFF

Section 11.01. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations of the
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.22(a)(ii) and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

 

78



--------------------------------------------------------------------------------

ARTICLE 12

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Revolving Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Revolving Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000 unless each of the
Administrative Agent and, so long as no Default under Sections 7.02, 7.05 or
7.06 has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided,

 

79



--------------------------------------------------------------------------------

however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loans or the
Commitment assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the prior written consent of the Borrower (such consent to be provided in
the Borrower’s sole discretion) shall be required unless such assignment is to a
Lender; provided that no assignment shall result in any Lender, together with
its Affiliates, holding more than 40% of the Aggregate Commitments at any time
without the prior written consent of the Borrower; and

(B)    the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) shall be required if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire.

(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of its Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)    No Assignment to Defaulting Lenders. No such assignment shall be made
to a Defaulting Lender.

 

80



--------------------------------------------------------------------------------

(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the Pro Rata Share of Revolving Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Revolving
Loans. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.03, 3.04, 3.05 and 9.06 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Revolving

 

81



--------------------------------------------------------------------------------

Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

(d)    Participations. Any Lender may at any time, with the prior written
consent of the Borrower, sell participations to any Person (other than a natural
person, Defaulting Lender or the Borrower or any of its Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Revolving Loans); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.03, 3.04 or 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.01 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.20 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Revolving Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender

 

82



--------------------------------------------------------------------------------

shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Revolving Loans or its other
Obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Revolving Loan
or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.01, 3.03, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.05 unless such
Participant agrees to comply with Section 3.05 as though it were a Lender (it
being understood that the documentation required under Section 3.05(e) shall be
delivered to the Lender who sells the participation).

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 12.02. Dissemination of Information. The Borrower authorizes each of the
Lenders to disclose to any Participant or any other Person acquiring an interest
in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by the Borrower pursuant to Section 6.01; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement or other provisions at least as restrictive as Section 9.10 including
making the acknowledgments set forth therein.

Section 12.03. Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction

 

83



--------------------------------------------------------------------------------

other than the United States or any State thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.05(e).

ARTICLE 13

NOTICES

Section 13.01. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number set forth on
Schedule 13.01; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its administrative questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent or as otherwise determined by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

 

84



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for

 

85



--------------------------------------------------------------------------------

notices and other communications hereunder by written notice to the Borrower and
the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower so long as such notices appear on their
face to be authentic even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

ARTICLE 14

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

86



--------------------------------------------------------------------------------

Section 14.02. Electronic Execution of Assignments. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Borrowing Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

ARTICLE 15

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01. Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 15.02. Consent to Jurisdiction. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY SUBMITS TO JURISDICTION OF ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH

 

87



--------------------------------------------------------------------------------

COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENTS OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY THE BORROWER,
DIRECTLY OR INDIRECTLY, IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK.

EACH OF THE BORROWER, THE AGENTS AND THE LENDERS HEREBY AGREES FURTHER THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PERSON
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13.01 AND AGREES THAT SUCH
SERVICE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PERSON
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE AGENTS OR LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 15.03. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

88



--------------------------------------------------------------------------------

Section 15.04. U.S. Patriot Act Notice. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
U.S. Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the U.S.
Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S. Patriot Act.

Section 15.05. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arrangers nor any of the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arrangers nor any of the Lenders has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby agrees
and covenants that it will not make any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

89



--------------------------------------------------------------------------------

Section 15.06. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 15.01. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution;

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

90



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREENS BOOTS ALLIANCE, INC.

/s/ Claudio Moreno

Name: Claudio Moreno Title: Vice President, Global Treasury

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     JPMORGAN CHASE BANK, N.A.     as the Administrative
Agent     By:  

/s/ Dawn Lee Lum

    Name:   Dawn Lee Lum     Title:   Executive Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Dawn Lee Lum

Name:   Dawn Lee Lum Title:   Executive Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Tracy Rahn

Name:   Tracy Rahn Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Mark Maloney

Name:   Mark Maloney Title:   Authorized Signatory

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Conan Schleicher

Name:   Conan Schleicher Title:   SVP

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

TO REVOLVING CREDIT AGREEMENT

 

Index Debt Rating

(Moody’s or S&P)

   Applicable Margin for
Eurocurrency Rate Loans     Applicable Margin for
Alternate Base Rate
Loans  

Rating Category 1: > A- / A3

     0.700 %      0.000 % 

Rating Category 2: BBB+ / Baa1

     0.825 %      0.000 % 

Rating Category 3: BBB / Baa2

     0.950 %      0.000 % 

Rating Category 4: BBB- / Baa3

     1.200 %      0.125 % 

Rating Category 5: £ BB+ / Ba1

     1.450 %      0.375 % 

For purposes of the foregoing, “Index Debt” means senior, unsecured, long-term
Indebtedness for Borrowed Money of the Borrower that is not guaranteed by any
other person or subject to any other credit enhancement. If (i) either Moody’s
or S&P shall not have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the last sentence of this paragraph),
then such rating agency shall be deemed to have established a rating in Rating
Category 5; (ii) the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Rating
Categories, the Applicable Margin shall be based on the higher of the two
ratings, and (iii) the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Revolving
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

TO REVOLVING CREDIT AGREEMENT

[ON FILE WITH ADMINISTRATIVE AGENT]



--------------------------------------------------------------------------------

Schedule 13.01

CERTAIN ADDRESSES FOR NOTICES

1.    Address of the Borrower:

Attention:

Aidan Clare; Senior Vice President and Global Treasurer

108 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-3593

Fax: 847-315-2678

Aidan.Clare@wba.com

With a copy to:

Attention:

Marco Pagni; Executive Vice President, Global Chief Administrative Officer and

General Counsel

108 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-2665

Fax: 847-315-3652

Marco.Pagni@wba.com

With a copy to:

Attention:

Claudio Moreno; Vice President, Global Treasury

108 Wilmot Road

Deerfield, IL 60015

Phone: 847-315-2251

Claudio.Moreno@wba.com

2.    Address for the Administrative Agent:

JPMorgan Chase Bank, N.A.

Loan & Agency Services

500 Stanton Christiana Road

Newark, DE 19713

Attention: Lauren Mayer

Telecopy: 302-634-4733

Telephone: 302-634-1946

Personal Email: lauren.mayer@jpmorgan.com

Group Email to be copied for notices: 12012443628@tls.ldsprod.com



--------------------------------------------------------------------------------

3.    Wiring Instructions for the Administrative Agent

PAYMENT INSTRUCTIONS:

Bank Name:        JPMorgan Chase Bank, N.A.

ABA/Routing No.:                [                    ]

Account Name: [                    ]

Account No.:          [                ]

Attention:                Loan & Agency

Reference:              Walgreens Boots Alliance, Inc.